Citation Nr: 1040918	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-35 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for service connected posttraumatic stress disorder (PTSD), prior 
to July 17, 2008.

2.  Entitlement to an initial evaluation in excess of 50 percent 
for service connected PTSD, since July 17, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from September 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Reno, Nevada, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
assigned a 30 percent evaluation.

In October 2008, the RO assigned a 50 percent evaluation for 
PTSD, effective from July 17, 2008.  The Veteran has elected to 
continue his appeal with regard to both evaluation stages, and 
the issues on appeal have been recharacterized to reflect this.

When filing his November 2008 substantive appeal, the Veteran 
requested to appear before a Veteran's Law Judge, via 
videoconference from the RO, to present testimony regarding his 
claim.  Such hearing was scheduled, but the Veteran failed to 
report for the hearing in May 2010, without explanation or an 
attempt to reschedule.  The hearing request is therefore 
considered withdrawn.  38 C.F.R. § 20.704.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Prior to July 17, 2008, PTSD was manifested by no greater 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to anger problems, 
hyperarousal, infrequent nightmares and flashbacks, some 
avoidance behaviors, mild depression, and mild impairment of 
short term memory.

2.  Since July 17, 2008, PTSD has been manifested by no greater 
than reduced reliability and productivity in occupational and 
social functioning due to depression, anxiety, paranoia, 
difficulty with interpersonal relationships, more frequent 
thoughts and memories of service, irritability and anger, and 
avoidance behaviors.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
PTSD prior to July 17, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an evaluation in excess of 50 percent for 
PTSD since July 17, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection for 
PTSD.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  No additional discussion of the duty to notify is 
therefore required.

VA also has a duty to assist the Veteran in the development of 
the claim, which is not abrogated by the granting of service 
connection.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

VA has obtained all relevant VA treatment records, and has 
assisted the Veteran in obtaining the relevant private records he 
identified.  Several VA examinations have been conducted; these 
are adequate for adjudication purposes, as the examiners provided 
detailed descriptions of the Veteran's current symptomatology and 
impairments.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Evidence

VA treatment records reveal that in March 2007, the Veteran 
sought treatment for complaints of PTSD symptoms.  On initial 
interview, the Veteran became tearful when describing stressful 
events in service; he tried to avoid reminders.  He used to have 
nightmares and flashbacks, but "not so much any more."  
Although he reported some occasional mild depression, he stated 
that he was generally doing well emotionally.  He had difficulty 
sleeping, and was irritable and angry; he had a history of 
fighting, the most recent two years prior.  He was hyperaroused, 
and had some trouble concentrating.  He remained in touch with 
family members, and had friends locally.  He worked full time in 
the gaming industry.  A Global Assessment of Functioning (GAF) 
score of 60 was assigned by the social worker performing the 
evaluation.  The Veteran refused any further treatment at that 
time, but in May 2007 requested medication for anxiety.  At that 
time, the Veteran stated that his nightmares and flashbacks were 
frequent, and he was easily startled.  He had anger problems, and 
was always getting into fights.  The Veteran was alert and 
oriented on interview, and he was appropriately groomed.  Speech 
and thought were normal.  The Veteran was anxious, and his affect 
was congruent.  There were no reported hallucinations or 
delusions, and he denied homicidal or suicidal ideation.  Short 
term memory was mildly impaired.  Chronic PTSD was diagnosed, and 
a GAF score of 51 was assigned by the doctor.

A GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates 
"[s]ome impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school)."  Id.  A score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  A score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 61-70 
illustrates "[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id. 

A VA psychiatric examination was conducted in February 2008.  The 
Veteran reported that he had dreams two or three times a year; he 
had one two weeks prior.  Being around people made him nervous.  
The Veteran was married three times between 1954 and 1970, and 
has had girlfriends "now and then" since.  He continued to work 
full time as a boxman at a craps table in a casino.  He worked 
overnight, and slept for a few hours in the morning.  He 
performed chores around the house, and attended to his own 
hygiene.  He socialized with three or four friends at home and 
out, and recently broke up with a girlfriend.  No impairment of 
thought processes or communication was evident, and there were no 
hallucinations or delusions.  The Veteran was clean and neatly 
dressed, and was cooperative on interview.  At times he did not 
care about anything, but did not report suicidal thoughts.  Short 
term memory was becoming problematic.  He described episodes of 
panic attacks when he would get nervous and start babbling as his 
heart rate increased and he grew short of breath.  At times he 
felt overwhelmed, and was easily irritated.  The examiner felt 
the Veteran was minimizing his symptoms.  A GAF score of 65 was 
assigned.  

VA treatment records from June 2007 to June 2009 reveal continued 
complaints of flashbacks and nightmares, as well as problems 
controlling his anger.  He had been on the verge of violence at 
work several times.  From June 2007 to March 2008, GAF scores of 
between 55 and 58 were assigned.  In July 2008, the veteran 
complained of depression, anxiety, anger, irritability, mood 
swings, periodic flashbacks and nightmares, and social 
withdrawal.  He had, along with several others, lost his job.  
The doctor noted some "age related memory and concentration 
problems."  A GAF score of 45 was assigned.  In closing, the 
doctor included several statements indicating the note (repeated 
verbatim in September 2008) was written for the purposes of 
advocating in favor of payment of compensation benefits, and not 
for treatment purposes.  However, when the Veteran was again seen 
by his regular care provider in October 2008, a GAF score of 45 
was again assigned.  She noted that the Veteran's nightmares and 
flashbacks continued, and he was having trouble concentrating.  
His thoughts raced a lot.  He was hyperaroused, and his mood was 
fluctuating.  Doctors also noted increasing complaints of gait 
problems and slowing speech; a stroke or other organic disease 
was suspected.  

In February and March 2009, the Veteran was treated privately at 
the NLV Care Center.  He complained of anxiety, paranoia, and a 
social phobia.  Dementia was listed as a diagnosis.

On June 2009 VA psychiatric examination, the Veteran reported 
that he had required hospitalization for several falls.  A 
guardian was appointed for him during that period.  He had sleep 
problems as well as nightmares and flashbacks.  His mind would 
race.  He was irritable and jumpy.  The Veteran appeared four 
hours early for his appointment; although he reported that he had 
to be up and out early that day, the examiner opined that he had 
in fact forgotten when the appointment was.  He also kept getting 
the name of the VA clinic wrong, even when repeatedly reminded of 
the correct name.  "This kind of behavior suggests a possible 
history of a stroke."  He had been married three times, and had 
a series of recent girlfriends.  He had no leisure pursuits.  The 
Veteran denied a history of assaultiveness or violence.  His sole 
friend had gone to Italy, and so he did not socialize with 
anyone.  His physical health was deteriorating; he walked slowly 
and unsteadily, with a cane.  No gross impairment of thought or 
communication was present, but there was some noticeable 
cognitive impairment.  Behavior was appropriate, and there were 
no hallucinations, delusions, or suicidal or homicidal thoughts.  
He appeared oriented, and stated he could perform the activities 
of daily living.  He sometimes lost his train of thought or gave 
irrelevant answers to questions.  He denied panic attacks, but 
was depressed and anxious.  The doctor also observed that he was 
somewhat mistrustful.  Both PTSD and mild dementia, possibly 
related to a stroke, were diagnosed.  A GAF score of 35 was 
assigned.  Dementia had aggravated the PTSD, but the extent could 
not be determined.  Overall, the Veteran was, in the opinion of 
the examiner, more than 50 percent disabled.

VA treatment records from June 2009 to July 2010 reveal 
confirmation of a stroke.  The Veteran continued to receive 
individual therapy and medication for PTSD.  In August 2009 he 
reported problems removing the guardianship that had been 
established, and complained of sleep problems.  Thoughts were 
fairly coherent, if preoccupied with his finances.  A GAF score 
of 48 was assigned.  In January 2010, he reported continued 
nightmares and flashbacks.  He was hypervigilant and had an 
exaggerated startle reflex.  He denied psychosis or suicidal or 
homicidal ideation.  He was oriented, cooperative, and groomed.  
Thought processes were fairly coherent and he was focused on his 
activities.  A GAF score of 48 was assigned.  In May 2010, the 
veteran reported ongoing anxiety, but stated that his nightmares 
and flashbacks were lessened with medication.  He remained 
hypervigilant, but was not as agitated.  He continued to 
demonstrate avoidance behaviors.  Cognitive impairment was 
improved.  GAF scores of 45 and 48 were assigned.

III.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Staged ratings, both before and after July 17, 2008, are in 
effect, and both are under appeal.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Psychiatric disabilities, including PTSD under Code 9411, are 
rated under the General Rating Formula for Mental Disorders at 
38 C.F.R. § 4.130, which provides that occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships, is rated 
50 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships, is rated 70 percent 
disabling.

Total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, is rated 100 percent 
disabling.  38 C.F.R. § 4.130. 

A.  Prior to July 17, 2008

VA treatment records demonstrate that the Veteran continued to 
function well, overall, prior to July 2008.  He worked full time 
with no reported difficulties.  He was oriented and described no 
impaired reality testing.  The Veteran was somewhat depressed and 
anxious, and had difficulty sleeping.  There was some evidence of 
mild memory problems for short term recall.  He continued to 
socialize.  He described mild panic episodes and avoidance 
behaviors at times, but these were not indicated to be frequent 
or debilitating.  For instance, he could go see war movies, 
though he usually avoided them.  GAF scores indicated a moderate 
degree of impairment.

There is no evidence of impaired ability to understand and follow 
complex commands, and doctors commented that judgment and 
thinking were intact.  He continued to care for himself 
adequately, and was a good communicator.  

The overall disability picture presented prior to July 17, 2008, 
most closely approximates the criteria for a 30 percent 
evaluation.  Consideration has been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an extra-
schedular evaluation where a service-connected disability 
presents an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
schedule both accounts for worsening of PTSD, and accurately 
reflects the current manifestations.  The Veteran has not 
required hospitalization due to these service-connected 
disabilities, and marked interference of employment has not been 
shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; an initial evaluation in excess of 30 
percent for PTSD, prior to July 17, 2008, is not warranted.

B.  Since July 17, 2008

While the July 2008 evaluation by Dr. SZ is of questionable 
probative value given its verbatim repetition in the record on 
two occasions and the tone of advocacy adopted by the doctor, VA 
records do generally demonstrate a worsening of the Veteran's 
PTSD symptomatology around that time.  Soon after the Veteran 
lost his job at a casino (apparently unrelated to any disability; 
five others were also let go from the same position), he began to 
experience more racing thoughts, nightmares, and flashbacks.  It 
appears the Veteran suffered a stroke or similar cerebrovascular 
accident during this time, exacerbating some cognitive problems.  
His mood fluctuated more, and he did eventually require in-
patient treatment.  It is unclear if such was due to psychiatric 
or organic problems, but during the hospitalization, mental 
health problems were addressed.  He reported greater social 
isolation, and thought content was more tangential.  As the 
Veteran recovered from the effects of his stroke and recovered 
some cognitive capacity, he continued to report increased anxiety 
and paranoia.  He was also more depressed.  GAF scores after July 
2008 were demonstrably lower than before, indicating a more 
serious impairment.

However, the Veteran at all times continued to care for himself 
and attend to daily grooming as needed.  He did have some 
friends, and kept up with his family.  His irritability, while 
increased, did not result in violence or inappropriate behavior.  
At no time was he unable to communicate due to PTSD; problems 
with speech speed and word choice were related to the stroke, and 
lessened as he recovered.

The overall disability picture presented since July 17, 2008, 
most closely approximates the criteria for a 50 percent 
evaluation.  Consideration has been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an extra-
schedular evaluation where a service-connected disability 
presents an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
schedule both accounts for worsening of PTSD, and accurately 
reflects the current manifestations.  The Veteran has not 
required hospitalization due to these service-connected 
disabilities, and marked interference of employment has not been 
shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; an initial evaluation in excess of 50 
percent for PTSD, since July 17, 2008, is not warranted.


ORDER

An initial evaluation in excess of 30 percent for service 
connected PTSD, prior to July 17, 2008, is denied.

An initial evaluation in excess of 50 percent for service 
connected PTSD, since July 17, 2008, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


